                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 18-cv-07659-CRB (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                  10             v.

                                  11     VINCENT J KILDUFF,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On April 12, 2019, the undersigned set this matter for a Scheduling Conference to take

                                  15   place on April 30, 2019 at 1:00 p.m. by telephone (dkt. 24), pursuant to the District Judge’s

                                  16   referral for settlement proceedings (dkt. 23). Defendant, who is an attorney acting pro se, failed to

                                  17   appear. Accordingly, this matter is set for a hearing on May 7, 2019, at 1:00 p.m., at which

                                  18   Defendant shall SHOW CAUSE as to why he should not be sanctioned for failing to appear.

                                  19   Parties may appear by telephone by dialing 888-684-8852 / Access Code 1868782.

                                  20          IT IS SO ORDERED.

                                  21   Dated: May 1, 2019

                                  22

                                  23
                                                                                                    ROBERT M. ILLMAN
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27
                                  28
